DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  line 12 recites “resistant”, which should be amended to “resistance” to place the claim in better grammatical form.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Majeske (US 3,794,368) in view of Kumasaki (JP 2017192345 A), Lunn et al. (US 3,766,604), T-.
Citations to Kumasaki are taken from the USPTO translation provided with this office action.
Regarding claim 14, Majeske teaches an implement for holding and turning a comestible (abstract) and facilitating use of the comestible (column 1 lines 9-14), the implement comprising a rod 5 having a threaded screw portion 9 which is screwed into the comestible (figures 1-3; column 2 lines 41-47). The screw portion 9 is construed to be concentrically positioned on the rod since the threads travel along the axis of the rod. The rod 5 comprises a handle 4 terminally positioned on the rod opposite the thread 9 (figure 1; column 2 lines 3-4). Inserting the screw portion 9 into the comestible would have naturally produced a corresponding threaded socket being interiorly and terminally positioned in the comestible.
The limitation “slip resistant” is hereon interpreted to mean any surface material, structure, etc. to facilitate grip. The limitation “a surface, a cover, or a coating” is interpreted to recite alternatives. For the sake of examination, the limitation “surface” is chosen. Majeske teaches handle 4 comprises grooves 13 and ridges 14 to facilitate turning and handling (figure 1; column 2 lines 31-35). The grooves and ridges are located on the surface of the handle, and are therefore construed to be a “surface…configured for providing slip [resistance]”.
Majeske does not teach a meat portion comprising at least one bone and a threaded socket, and the thread being terminally positioned on the rod.
Kumasaki teaches a meat product (paragraph 1) comprising a skewer (rod) 3, a meat portion 1, the meat portion comprising at least one bone 2 and a socket 5, the socket being interiorly and terminally positioned on the at least one bone, and the rod being mounted to the at least one bone through the socket (figures 1-3; paragraphs 8, 12 and 14). The product is “easy to hold”, “easy to eat” and “easy to cook” (paragraph 10).
Lunn et al. teaches a device for embedding into bones of a meat product (abstract), the device comprising a pin (rod) 20 having a terminally and concentrically positioned thread ending in bevels 22 (figure 1; column 2 lines 50-56), where the rod is threaded into the bone of a meat product (figures 2-3; column 3 lines 30-39). The bevels 22 facilitate the threaded action of the rod through the bone, assist in maintaining the rod in a substantially straight trajectory while threading, and minimize splitting on the bones as compared to conical pins (column 3 lines 40-44 and 47-51). The inserted rod would have naturally produced a corresponding threaded socket traversing into the bone.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Majeske to be a meat portion comprising at least one bone and a corresponding threaded socket in the bone, and the thread being terminally positioned on the rod since Majeske already suggests that the device can be used with different types of comestibles having a tough core (column 1 lines 15-17), where the prior art recognizes that similar holding implements can be used with meat products having the implements inserted into the bone of the meat products as taught by Kumasaki and Lunn et al., since eating meat products with ones hands are acknowledged to be “dirty” as stated by Kumasaki (paragraph 3), and therefore to produce a meat product which facilitates sanitary handling, to facilitate the threaded action of the rod through the bone, assist in maintaining the rod in a substantially straight trajectory, and minimize splitting as taught by Lunn et al., and since the prior art recognizes that the claimed structure of a thread terminally and concentrically located on a rod can be inserted into a “hard” material, such as the bone of a meat product, and therefore as a simple substitution of art recognized equivalents suitable for the same purpose of maintaining a rod or other device within a bone to facilitate handling.
It is noted that the combination of Majeske and Lunn applied above results in a product where the thread extends to the terminal end of the rod at bevels 22 (Lunn figure 1). The combination additionally teaches inserting the threaded end of a rod into the bone of the meat product. The result would have necessarily formed a threaded socket traversing into the bone, a corresponding thread of the rod being engaged with a corresponding threaded socket, since the space formed in the bone would correspond to the threaded portion of the rod (Majeske figures 1-3; Kumasaki figures 1-3; Lunn figures 1-3). 
Regarding the corresponding thread being removably engaged, the rod/thread and the bone were previously separate, and the two combined through mechanical action of inserting the thread into the bone, i.e. the two are not materially integral. Therefore the thread is construed to be removably engaged. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thread/rod of Majeske to be removable in order to allow the rod to be reused in another food product.
Majeske does not teach the handle being a T-shaped handle or a L-shaped handle. For the sake of examination, the limitation “T-shaped handle” is chosen.
T-handle NPL teaches T-shaped handles allow the user to maximize torque by applying extra force due to a bigger surface and a different hand position (page 1 fourth paragraph). The reference is analogous since it is directed to tools having handles used in a similar twisting fashion as the device of Majeske (column 2 lines 45-46).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the handle of Majeske to have a T-shape since the prior art has shown the shape is known for handles in screw-type devices, since Majeske already suggests providing features 13 and 14 in the handle which facilitate turning and handling (figure 1; column 2 lines 31-35), and therefore further facilitating the grip of the user to maximize torque while inserting the device in the bone of the meat portion by providing a larger grip surface and allow for different hand positions as taught by T-handle NPL.
Majeske does not teach a plurality of threaded sockets traversing into at least one bone.
Goodfood NPL teaches ribs are eaten by holding a separated rib at each end at the bone (page 2 steps 1-2). The reference further teaches that ribs are sticky, and when using fingers, napkins, wet wipes or a finger bowl are needed (page 1).
Riedinger teaches a pair of handles can be mounted on opposite ends of a food product such as an ear or corn (abstract), the handles 10 comprising similar threaded end 13 and gripping portion 11 (figure1; column 1 line 52 to column 2 line 7), where the handles 10 can be inserted into both ends of the ear of corn 16 so a person can hold the knobs with both hands while consuming the corn (figure 3; column 2 lines 8-10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify further the product of Majeske to have a plurality of threaded sockets traversing into at least one bone, i.e. on each end of the rib bone as shown by Goodfood NPL, since ribs can be eaten in a similar fashion to the ear of corn shown in Riedinger, in order to similarly allow the consumer to hold the rib on both ends without having to touch the food, facilitating handling and minimizing transfer of food such as juice, fat, or sauce onto the consumer’s hands, thereby eliminating or reducing the need for further cleaning implements such as napkins or wet wipes, and to provide supporting/auxiliary holding implements if one of the implements fails (e.g. the rod or the bone breaks, rendering the implement unable to be retained within the bone). 
Additionally, it is noted that the limitation “a plurality of threaded sockets…traversing into the at least one bone” appears to be simply a duplication of parts, and the disclosure does not appear to show any criticality or unexpected result arising from said duplication. MPEP 2144.04.VI.B. recites “…the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would have been similarly obvious to modify Majeske to have a plurality of threaded sockets as claimed as a similar duplication of parts.

Response to Arguments
Applicant’s arguments with respect to the Hessel, Chapin and Fleming references have been considered but are moot because the new ground of rejection does not rely on said references. The amendments necessitated new grounds of rejection since new claim 14 incorporates various limitations which were previously separately claimed (in claims 1-13, now canceled), the combination of said limitations (and the respective prior art applied thereto) were not previously considered. Additionally, the limitation “a corresponding thread among…being removably engaged with a corresponding threaded socket…” was not previously recited among the canceled claims and changes the scope of the claim.
Applicant's arguments filed 6/11/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 19636837 A1 teaches a meat product having multiple rods inserted into the bone (figure 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792